STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

LAW INDUSTRIES, LLC NO. 2022 CW 1078
VERSUS

STATE OF LOUISIANA,

DEPARTMENT OF EDUCATION,

RECOVERY SCHOOL DISTRICT AND NOVEMBER 21, 2022
ADVANCED ENVIRONMENTAL

CONSULTING, INC.

 

In Re: Advanced Environmental Consulting, Inc., applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 676874.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, Ju.
WRIT DENIED.

WRC
CHH

Theriot, J., would not consider the writ. This writ
application fails to comply with Uniform Rules of Louisiana
Courts of Appeal, Rules 4-5(C) (6) and (10). Relator, Advanced
Environmental Consulting, Inc., failed to include a copy of the
judgment or ruling complained of or a copy of the pertinent
court minutes.

COURT OF APPEAL, FIRST CIRCUIT

ACN)

DEPUTY CLERK OF COURT
FOR THE COURT